Case: 14-120   Document: 21     Page: 1    Filed: 04/23/2014




          NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

        IN RE ALTAIR ENGINEERING, INC.,
                    Petitioner.
               __________________________

                        2014-120
               __________________________

    On Petition for Writ of Mandamus to the United
States District Court for the Eastern District of Texas in
No. 6:12-CV-806, Chief Judge Leonard Davis.
                 ______________________

                     ON PETITION
                 ______________________

     Before LOURIE, DYK, and REYNA, Circuit Judges.
LOURIE, Circuit Judge.
                         ORDER
    Altair Engineering, Inc., the defendant in the underly-
ing patent infringement action, seeks a writ of mandamus
directing the United States District Court for the Eastern
District of Texas to transfer the case to the United States
District Court for the Eastern District of Michigan, where
Altair is headquartered. Plaintiffs Uniloc USA, Inc. and
Uniloc Luxembourg S.A. (collectively, Uniloc) oppose.
    Applying Fifth Circuit law in cases from district
courts in that circuit, this court has granted writs of
Case: 14-120    Document: 21      Page: 2    Filed: 04/23/2014



2                              IN RE ALTAIR ENGINEERING, INC.




mandamus to correct motions denying transfer pursuant
to 28 U.S.C. § 1404(a). In re TS Tech USA Corp., 551
F.3d 1315, 1323 (Fed. Cir. 2008). But, in seeking man-
damus, Altair must “demonstrate that the court’s denial
of transfer was so patently erroneous as to amount to a
clear abuse of discretion.” In re Vistaprint Ltd., 628 F.3d
1342, 1344 (Fed. Cir. 2010) (citing In re Volkswagen of
Am., Inc., 545 F.3d 304, 310 (5th Cir. 2008) (en banc). A
request to direct transfer will be denied if there is plausi-
ble support in the record for the district court’s conclu-
sions. See Vistaprint, 628 F.3d at 1347.
    Here, the district court concluded that all but two of
the relevant transfer factors were neutral because both
venues had ties to the litigation and potential witnesses
resided in close proximity to both courts. Although the
district court found that the sources of proof factor “slight-
ly” favored transfer, it observed that the case against
Altair was one of three then-pending cases * involving the
same patent and plaintiffs, and “[k]eeping these co-
pending cases will preserve time and resources for the
parties and the Court,” while transfer would “duplicate
efforts in multiple courts[.]” Concluding that, on the
whole, Altair had not demonstrated that the Eastern
District of Michigan was a clearly more convenient venue,
the court denied the motion to transfer.
   We cannot say that the high standard required for
mandamus has been met here. While all of the other co-
pending infringement suits brought by Uniloc have now
been dismissed, “a district court may properly consider
any judicial economy benefits which would have been



    *  While at the time of the original complaint twelve
total cases involving the same plaintiffs and patent had
been consolidated, nine cases had been dismissed when
the district court issued its decision.
Case: 14-120      Document: 21    Page: 3    Filed: 04/23/2014



 IN RE ALTAIR ENGINEERING, INC.                             3



apparent at the time the suit was filed,” including those
arising from having the same judge handle suits against
multiple defendants involving the same patents and
technology. In re EMC Corp., 501 Fed. Appx. 973, 976
(Fed. Cir. 2013); cf. Vistaprint, 628 F.3d at 1346-47 n.3.
     In considering the other relevant transfer factors, the
district court concluded that Altair failed to demonstrate
that the location of potential witnesses and other relevant
considerations show that the transferee venue is clearly
more convenient. Based on the arguments raised in the
papers, we are not prepared to say that conclusion was
patently erroneous. We therefore conclude that Altair has
not met its heavy burden for mandamus relief and deny
its petition.
      Accordingly,
      IT IS ORDERED THAT:
      Altair’s petition for a writ of mandamus is denied.


                                     FOR THE COURT

                                      /s/ Daniel E. O’Toole
                                          Daniel E. O’Toole
                                          Clerk of Court


s23